internal_revenue_service number release date index number -------------------- ---------------- -------------------------------- ------------------------------------------- ----------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number --------------------- refer reply to cc psi b06 plr-109119-10 date date legend taxpayer state state firm x year year year year year year year -------------------------------- ------------------------- ------------ ---------- ---------------------------------------- ------------ ------- ------- ------- ------- ------- ------- ------- dear ------------------- this responds to a letter dated date from taxpayer’s representative requesting permission under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for an extension of time to make an election under sec_59 of the internal_revenue_code code and sec_1_59-1 of the treasury regulations to amortize intangible_drilling_and_development_costs idc for the tax years ending year and year according to the submission taxpayer is a privately owned corporation incorporated in state in year with its principal_place_of_business in state taxpayer is a developer of clean renewable power projects with a primary focus on the development and operation of clean renewable continuously operating baseload geothermal power plants taxpayer’s projects comprise over x acres of private and plr-109119-10 federal land leases during the years year through year taxpayer was primarily a development stage company engaged in locating and acquiring geothermal property taxpayer did not incur any idc prior to year in year taxpayer began drilling operations for its first two geothermal observation wells and thus incurred idc taxpayer completed the first well in year and the second well in year taxpayer has limited administrative staffing with no in-house corporate tax department an outside cpa prepared taxpayer’s tax returns for the year through year taxable years the cpa did not bring up the issue of making elections under sec_263 and sec_59 because taxpayer incurred no idc prior to year and taxpayer did not consult cpa about needed future elections taxpayer engaged firm in year to perform financial statement audits of the year and year books_and_records taxpayer engaged firm in year to prepare its year and year tax returns a significant change in the management of taxpayer resulted in a delay of the year audit accordingly taxpayer’s preparation of the year and year tax returns was delayed pending the completion of financial statement audits for those years as a result firm is currently in the process of preparing the year and year returns and expects that these returns will be filed in early year because taxpayer will file late returns for both year and year and the sec_59 elections would not be timely firm advised taxpayer to seek an extension of time to file the sec_59 elections under sec_301_9100-1 and sec_301_9100-3 taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax_year affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer also represents that had taxpayer known that the election to amortize these costs under sec_59 was required to be made by the due_date of its returns including any extension of time it would have made those elections on timely filed returns for the total idc incurred in and law and analysis sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures sec_59 allows the taxpayer in the case of a qualified_expenditure for intangible drilling and development_expenditures to deduct the expenditure ratably over the month period beginning with the month in which such expenditure was paid_or_incurred plr-109119-10 sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the sec_59 election according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins sec_263 of the code allows a taxpayer an election under regulations prescribed by the secretary to deduct idc the regulations appear under sec_1_612-4 under sec_1_612-4 the taxpayer may exercise the election by claiming idc as a deduction on the taxpayer’s return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idc the taxpayer is deemed to have elected to recover such costs through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property under sec_301_9100-1 of the treasury regulations the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests plr-109119-10 relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government’s interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayer an extension of time of days from the date of this letter to make the election under sec_59 on the tax returns for year and year with the appropriate service_center taxpayer should attach a copy of this letter to the tax returns we have enclosed two copies for that purpose the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether taxpayer satisfies the requirements of sec_263 or sec_59 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representative sincerely associate chief_counsel passthroughs and special industries by _______________________________ jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs special industries plr-109119-10 enclosures copies copy for sec_6110 purposes
